      Case 2:17-cr-00225-TLN Document 132 Filed 10/29/20 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT         October 29, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:17-CR-00225-01-TLN

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
LUIS JOSE RUIZ GAINZA,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release LUIS JOSE RUIZ GAINZA, Case

No. 2:17-CR-00225-01-TLN Charges 18 U.S.C. § 371, 18 U.S.C. § 1344(2), 18

U.S.C. § 1029(a)(3), 18 U.S.C. § 1029(a)(4) and 18 U.S.C. § 1028A(a)(1), from

custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                          X   (Other): TIME SERVED.

      Issued at Sacramento, California on October 29, 2020.




                                     By:

                                           District Judge Troy L. Nunley
